Citation Nr: 1104795	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-08 665	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder.  

2. Entitlement to service connection for a psychiatric disorder 
to include dysthymia and generalized anxiety disorder.

3. Entitlement to service connection for a bilateral hearing loss 
disability.  



ATTORNEY FOR THE BOARD

M. Mac, Counsel





INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
December 1992 to December 1996.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in April 2007 and April 2008, 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

In December 2010 by letter, the Board asked the Veteran to 
clarify whether he wanted the Oregon Department of Veteran 
Affairs as his representative or he could appoint a different 
representative or he could represent himself.  The Veteran was 
notified that if he did not respond, the Board would proceed with 
appellate review and assume that the Veteran was representing 
himself.  As the Veteran did not reply, the Board will assume 
that he is representing himself.  

The claims of service connection for posttraumatic stress 
disorder and for service connection for a psychiatric disorder to 
include dysthymia and generalized anxiety disorder are REMANDED 
to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

A bilateral hearing loss disability is not currently shown.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.385 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

On the claim of service connection for a bilateral hearing loss 
disability, the RO provided pre-adjudication VCAA notice by 
letter, dated in June 2006.  The Veteran was notified of the type 
of evidence necessary to substantiate the claim of service 
connection, namely, evidence of a current disability, evidence of 
an injury or disease in service or an event in service causing 
injury or disease, and evidence of a relationship between the 
current disability and the injury, disease, or event in service.  



The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records, or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and for 
the degree of disability assignable for the claim.

As for the content and the timing of the VCAA notice, the 
document complied with the specificity requirements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained service treatment records 
and VA records.  In April 2007, the Veteran was scheduled for an 
audiological examination, which was cancelled because of 
undelivered notice.  In November 2008, the Veteran was afforded 
another VA audiological examination for which he failed to 
report.  The Veteran has not responded or explained in any way 
the reason for his failure to report to the examination.  The 
duty to assist a claimant is not a one-way street, and in this 
case the Veteran has failed to cooperate to the full extent in 
the development of his claim.  Olsen v. Principi, 3 Vet. App. 480 
(1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).






Whereas here, the claim cannot be established or confirmed 
without a current VA examination and the Veteran without good 
cause fails to report for such an examination scheduled in 
conjunction with his original compensation claim, that is, an 
initial formal application on a form prescribed by VA, 38 C.F.R. 
§ 3.160(b), the claim shall be rated based on the evidence of 
record.   38 C.F.R. § 3.655(a), (b).

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).



Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  As the evidence does not show the Veteran 
served in combat, the combat provisions of 38 U.S.C.A. § 1154(b) 
do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 



When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

For the purpose of VA disability compensation, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels at the 
tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and 
a higher threshold level indicates some degree of hearing loss, 
but not necessarily a hearing loss disability under 38 C.F.R. 
§ 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing 
as authority Current Medical Diagnosis and Treatment, 110-11 
(Stephen A. Schroeder et al. eds. (1988)).

The service treatment records show that on entrance examination 
in July 1992, puretone thresholds in decibels at 500, 1000, 2000, 
3000, and 4000 Hertz were 5, 5, 5, 5, and 5, respectively, in the 
right ear and 20, 20, 25, 25, and 30, respectively, in the left 
ear.  On the accompanying report of medical history in July 1992, 
the Veteran indicated that he did not have hearing loss.  An 
audiogram in December 1992 shows puretone thresholds in decibels 
at 500, 1000, 2000, 3000, and 4000 Hertz were 0, -5, -5, -5, and 
-5, respectively, in the right ear and 5, -5, -5, 10, and 15, 
respectively, in the left ear.  An audiogram in October 1996 
shows puretone thresholds in decibels at 500, 1000, 2000, 3000, 
and 4000 Hertz were 5, 5, 0, 5, and 5, respectively, in the right 
ear and, 5, 5, 5, 10, and 15, respectively, in the left ear.  On 
the separation examination in December 1996, puretone thresholds 
in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 
0, 5, and 5 in the right ear, respectively, and 5, 5, 5, 10, and 
15, respectively, in the left ear.  


On the basis of the service treatment records, a hearing loss 
disability as defined by 38 C.F.R. § 3.385 was not affirmatively 
shown to have been present during service, and service connection 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not 
established.  

After service, VA records show that in February 2008 the Veteran 
stated that sometimes people think he does not hear well. 

Although the Veteran is competent to describe symptoms of 
impaired hearing, a hearing loss disability is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence of a 
hearing loss disability therefore is medical in nature, that is, 
not capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran has 
a chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007) (Lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion. 38 C.F.R. § 3.159.

Also, a layperson is competent to identify a simple medical 
condition, a contemporaneous medical diagnosis, or symptoms that 
later support a diagnosis by a medical professional.   Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the 
Veteran as a lay person is competent to offer an opinion on a 
simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 

A hearing loss disability, however, is not a simple medical 
condition because the diagnosis is based on results of audiology 
testing that meet the standards of a hearing loss disability 
under 38 C.F.R. § 3.385.  For this reason, the Board determines 
that a hearing loss disability under the criteria of 38 C.F.R. § 
3.385 is not a simple medical condition that the Veteran as a lay 
person is competent to identify.

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer a diagnosis of a hearing loss disability.

Where, as here, there is a question of the presence or a 
diagnosis of a hearing loss disability, not capable of lay 
observation by case law, and a bilateral hearing loss disability 
is not a simple medication condition under Jandreau for the 
reason expressed, to the extent the Veteran's statements are 
offered as proof of the presence of a bilateral hearing loss 
disability in service or since service the Veteran's statements 
are not competent evidence, and the statements are excluded, that 
is, not admissible as evidence, that is, Veteran's statements are 
not to be considered as competent evidence favorable to claim.  

As for the Veteran describing a contemporaneous medical diagnosis 
or the Veteran describing symptoms that later support a diagnosis 
by a medical professional, there is no evidence that a health-
care professional diagnosed a bilateral hearing loss disability.  

To the extent the Veteran implies that hearing loss is related to 
an injury, disease, or event in service, the Veteran's opinion as 
a lay person is limited to inferences that are rationally based 
on the Veteran's perception and does not require specialized 
knowledge, education training, or experience.  





Here the question of the relationship between a hearing loss 
disability under 38 C.F.R. § 3.385 and an injury, disease, or 
event in service is not a simple medical condition because the 
Veteran as a lay person is not competent to declare either the 
presence or diagnosis of a bilateral hearing loss disability 
based on personal observation, so that any inference based on 
what is not personally observable cannot be competent lay 
evidence.  And it is not argued or shown that the Veteran is 
otherwise qualified through specialized, education, training, or 
experience to offer an opinion on the relationship between a 
bilateral hearing loss disability and an injury, disease, or 
event in service. 

As the Veteran is not competent to establish a diagnosis of a 
bilateral hearing loss disability or to offer an opinion on the 
relationship between a bilateral hearing loss disability and an 
injury, disease, or event in service, the Board need not reach 
the question of whether or not the Veteran's statements are 
credible. 

One of the requirements for service connection is that the 
claimed disability currently exists.  Degmetich v. Brown, 104 
F.3d 1328, 1332 (1997).  There is no audiogram of record to show 
a current bilateral hearing loss disability under 38 C.F.R. § 
3.385.

As the record now stands, there is no satisfactory proof that the 
Veteran has a current hearing loss disability under 38 C.F.R. § 
3.385, that is, an auditory threshold in any of the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or 
greater; or auditory thresholds for at least three of the tested 
frequencies of 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test of less than 94 percent.

As there is no competent lay evidence or competent medical 
evidence of a current bilateral hearing loss disability under 38 
C.F.R. § 3.385, there is no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).




As the preponderance of the evidence is against the claim of 
service connection, the benefit of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  


REMAND

On the claim of service connection for posttraumatic stress 
disorder, on VA examination in March 2008, the diagnoses were 
dysthymia, generalized anxiety disorder, and posttraumatic stress 
disorder, but it is not clear for either the examination report 
or the Veteran's statements what was the in-service stressor for 
the diagnosis of posttraumatic stress disorder.  The Veteran did 
state that posttraumatic stress disorder had been diagnosed 
previously by VA at a mental health clinic.  As the Veteran did 
not serve in combat and as the Veteran does not allege in-service 
personal assault, credible supporting evidence is need to 
establish the noncombat stressor.  Also while on appeal, in July 
2010, VA amended 38 C.F.R. § 3.304(f), pertaining to a claimed 
stressor related to terrorist activity. 

As further development is needed on the question of an in-service 
stressor and as the amended 38 C.F.R. § 3.304(f) liberalizes the 
evidentiary standard for an in-service stressor in certain 
circumstances, which are not clear that apply here, the claim is 
REMANDED. 

On the claim of service connection for a psychiatric disorder to 
include dysthymia and generalized anxiety disorder, the service 
treatment records show that in July 1994 the Veteran complained 
of difficulty sleeping for several years.  The impression was 
primary insomnia, adjustment disorder with mixed emotional 
features , and generalized anxiety disorder.  The Veteran was 
also seen in psychiatric consultation, and the report of the 
consultation is not in the record.  

On VA examination in March 2008, the VA examiner concluded that 
it was at least as likely as not that a portion of Veteran's 
current symptoms were aggravated by service.  As the evidence of 
record is insufficient to decide the claim, further development 
under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to fill out and return a 
PTSD questionnaire. 

2.  Request from the appropriate federal 
custodian, the in-patient psychiatric 
consultation report at the Naval Hospital, 
Camp Pendleton, California, in July or August 
1994.  If the records do not exist or further 
attempts to obtain the records would be 
futile, notify the Veteran in accordance with 
38 C.F.R. § 3.159(e). 

3.  Obtain VA records from the Eugene, 
Oregon, Vet Center and the Community Based 
Outpatient Clinic and from the White City, 
Southern Oregon Rehabilitation Center.   If 
the records do not exist or further attempts 
to obtain the records would be futile, notify 
the Veteran in accordance with 38 C.F.R. § 
3.159(e).

4.  Afford the Veteran a VA examination by a 
psychologist or psychiatrist, including 
psychological testing for PTSD, to determine: 

a).  Whether the Veteran has posttraumatic 
stress disorder and, if so, 



b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current posttraumatic 
stress disorder is related to the 
identified in-service stressor. 

The VA psychiatrist is asked to comment on 
the validity of the psychological testing for 
posttraumatic stress disorder in determining 
whether the Veteran has posttraumatic stress 
disorder related to service. 

c).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that 
any current psychiatric disorder other than 
posttraumatic stress disorder, namely, 
dysthymia or generalized anxiety disorder, is 
related to service.

The VA examiner is asked to address the 
following:

Whether there was obvious evidence to 
support a finding that the Veteran had a 
preexisting psychiatric disorder and, if 
so, whether the preexisting psychiatric 
disorder was aggravated by service, that 
is, was there a permanent increase in 
severity, that is, an irreversible 
worsening of the preexisting psychiatric 
disorder beyond the natural clinical 
course and character of the condition as 
contrasted to a temporary worsening of 
symptoms. 






If there is no obvious evidence of a 
preexisting psychiatric disorder, is any 
current psychiatric diagnosis other than 
posttraumatic stress disorder, a 
progression of insomnia, adjustment 
disorder with mixed emotional features, 
and generalized anxiety disorder in 
service or the development of a new and 
separate condition unrelated to service.

If however after a review of the record, an 
opinion is not possible without resort to 
speculation, the examiner is asked to clarify 
whether an opinion cannot be determined based 
on the evidence of record and current medical 
knowledge.

The Veteran's file must be made available to 
the examiner for review.

5. After the development has been completed, 
adjudicate the claims.  If any benefit sought 
remains denied, furnish the Veteran a 
supplemental statement of the case and return 
the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


